Title: George Mercer to Thomas Waggener, 10 October 1755
From: Mercer, George
To: Waggener, Thomas

 

To Captain Thomas Waggoner.
Winchester: October 10th 1755.

It is Colonel Washingtons Orders, that you, with the Detachment under your Command, make all possible Dispatch to Winchester: The Times are such as require your presence with your command, very much.
He makes no doubt, but you have complied with his Orders, as to the Arms and Ammunition; as well as in every other Respect, So orders me to conclude, Recommending Dispatch to you. I am, &c.

G: Mercer, Aid de Camp

